                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

DEISY JAIMES,                                        )
                                                     )       17 CV 8291
               Plaintiff,                            )
                                                     )
       vs.                                           )       Honorable Judge
                                                     )       Jorge L. Alonso
SHERIFF THOMAS J. DART, et al.                       )
                                                     )
               Defendants.                           )

NOTICE OF DEFENDANTS COOK COUNTY, SHERIFF THOMAS J. DART, JEFF K.
   JOHNSEN, NNEKA JONES, GEORGE TURNER, SGT. MONROE, JUANITA
 PETERSON, LT. JAIME PHILLIPS AND CARA SMITH’S UNOPPOSED MOTION
                                FOR
                   EXTENSION OF TIME TO REPLY

To:    Jonathan I. Loevy                                     Chicago, IL 60607
       Loevy & Loevy                                         (312) 243-5900
       311 N. Aberdeen                                       Email: katie@loevy.com
       3rd FL
       Chicago, IL 60607                                     Michael I Kanovitz
       (312)243-5900                                         Loevy & Loevy
       Email: jon@loevy.com                                  311 N. Aberdeen
                                                             3rd FL
       Arthur R. Loevy                                       Chicago, IL 60607
       Loevy & Loevy                                         (312)243-5900
       311 North Aberdeen                                    Email: mike@loevy.com
       3rd Floor
       Chicago, IL 60607                                     Vincenzo Field
       (312)243-5900                                         Loevy & Loevy
       Email: arthur@loevy.com                               311 N. Aberdeen
                                                             3rd FL
       Katherine A Roche                                     Chicago, IL 60607
       Loevy & Loevy                                         United Sta
       311 North Aberdeen Street                             (312) 243-5900
       3rd Floor                                             Email: vince@loevy.com

        PLEASE TAKE NOTICE that on November 8, 2018 at 9:30 a.m., I shall appear before
the Honorable Judge Jorge L. Alonso in the courtroom currently occupied by him in Room 1725
of the Court for the United States District Court, Northern District of Illinois, Eastern Division,
and present the attached Defendants’, Cook County, Cook County Department Of Corrections,
Sheriff Thomas J. Dart, Jeff K. Johnsen, Nneka Jones, Juanita Peterson, and Cara Smith,
Unopposed Motion for Extension of Time to Answer or Otherwise Plead.

                                                   KIMBERLY M. FOXX
                                                   State’s Attorney of Cook County
                                                    /s/ Michael P. Gorman
                                                   By: Michael P. Gorman #6318963
                                                   Assistant State’s Attorney
                                                   500 Richard J. Daley Center
                                                   Chicago, IL 60602
                                                   michael.gorman@cookcountyil.gov

                                CERTIFICATE OF SERVICE

        I, Michael P. Gorman, Assistant State’s Attorney, depose and state that, in accordance
with Fed. R. Civ. P. 5. LR5.5 and the General Order on Electronic Case Filing (ECF), I served
this Notice, together with the documents herein referred, electronically via the ECF-CM system
to the above-named attorney on December 8, 2017.

                                           /s/ Michael P. Gorman
                                           Michael P. Gorman
